Citation Nr: 0633908	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-28 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the October 22, 2002, rating decision awarding a 10 
percent rating for tinnitus should be revised based on clear 
and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the spouse and recognized guardian of the 
veteran who served on active duty from March 1972 to May 
1975.  The veteran was found to be incompetent for benefits 
payment purposes in December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  An unappealed decision, dated October 22, 2002, awarded a 
10 percent rating for tinnitus.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the RO 
on October 22, 2002, or that the RO incorrectly applied the 
statutory or regulatory provisions at the time such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

The October 22, 2002, decision awarding a 10 percent rating 
for tinnitus was not clearly and unmistakably erroneous and 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), (West 2002) is not applicable 
to claims alleging clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation).  

CUE Claim - Relevant Laws and Regulations

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2006).  The essence of 
a claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has further elaborated that CUE 
is a very specific and rare kind of error of fact or law that 
compels the conclusion, without doubt, that but for the 
error, the result would have been manifestly different.  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  Final decisions are 
accorded a presumption of validity, and to simply claim CUE 
on the basis that a previous adjudication had improperly 
weighed and evaluated evidence can never rise to the 
stringent definition of CUE.  Luallen v. Brown, 8 Vet. App. 
92, 94 (1996); Fugo, 6 Vet. App. at 44 (citing Russell, 3 
Vet. App. at 314).  Similarly, broad brush allegations of 
"failure to follow the regulations" or 'failure to give due 
process," or any other general, nonspecific claim of error 
cannot constitute a valid claim of clear and unmistakable 
error.  Id.  Additionally, the Court held that VA's breach of 
its duty to assist cannot form a basis for a claim of clear 
and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994).

In this case, it is claimed by and on behalf of the veteran 
that the award of a 10 percent disability rating in October 
2002 constituted clear and unmistakable error in not 
assigning separate 10 percent ratings for each ear.  It was 
specifically asserted that the applicable criteria for rating 
tinnitus disabilities, 38 C.F.R. § 4.87a, Diagnostic Code 
6260, did not preclude the assignment of separate 10 percent 
ratings for each ear.  The facts as they existed at the time 
of the October 2002 decision are not in dispute.  

VA regulations effective at the time of the October 2002 
rating decision provided a 10 percent disability rating for 
tinnitus which was persistent as a symptom of head injury, 
concussion or acoustic trauma.  38 C.F.R. §  4.87a, 
Diagnostic Code 6260 (1995).  The Court had noted in Cromley 
v. Brown, 7 Vet. App. 376 (1995), that a 10 percent rating 
was the highest level possible under the regulations for 
tinnitus.

The Board notes that in Smith v. Nicholson, 19 Vet. App. 63 
(2005), the Court reversed a Board decision that found that, 
under pre-June 2003 regulations, no more than a single 10 
percent rating could be provided for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that 
pre-1999 and pre-June 23, 2003, versions of Diagnostic Code 
6260 required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), which reversed the Court's decision in Smith and 
affirmed VA's long-standing interpretation of Diagnostic Code 
6260 as authorizing only a single 10-percent rating for 
tinnitus whether perceived as unilateral or bilateral.  Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

It is also significant to note that the Federal Circuit has 
held the new interpretation of a statute can only 
retroactively effect decisions still open on direct review, 
not those decision that are final.  Disabled American 
Veterans v. Gober, 234 F.3d 682, 698 (Fed. Cir. 2000).  

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, there was 
no CUE in the RO's October 22, 2002, rating decision.  See 
38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 43-44; Russell, 3 
Vet. App. at 331-314.




ORDER

Clear and unmistakable error having not been committed in the 
November 9, 1984, rating decision awarding a 10 percent 
rating for tinnitus, the veteran's appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


